DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21, line 2 recites “the cooking parameter”, there is insufficient antecedent basis for this limitation in the claim.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
(i) data processing facility 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Claim limitation
(i) data processing facility (claim 29, line 6; claim 30, line 4; claim 31, line 5)
has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
(i) holding member (claim 1, line 2): Fig 1A, holding member 10, holding chuck 11, 0044 of US 2021/0245297
(i) data processing facility (claim 29, line 6; claim 30, line 4; claim 31, line 5): Fig 1, data processing facility 9, 0033, 0060 of US 2021/0207811)
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 16-18, 21, 27 and 29-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abdoo (US 2019/0128531).  
With respect to the limitations of claim 16, Abdoo teaches a method for preparing a cooking product (title, cooking appliance), said method comprising: capturing an image of a cooking product by a camera (Figs 1, 2, camera 68, 0017); and providing a virtual image of the cooking product (Fig 2, display 62, real-time image 72, 0018) to show a cooking state of the cooking product as captured by the image at a later cooking time (Fig 3, the display 62 can be configured to modify the real-time image 72 (FIG. 2) of the food item 30 and to generate a target image 78 indicating how the food item 30 may appear with the selected target degree of browning 76, 0031; where the target degree of browning represents the food item 30 at a later cooking time).
With respect to the limitations of claims 17, 18, 21, 27, Abdoo teaches further comprising: providing the virtual image for selection; selecting from a plurality of virtual images a virtual image to provide for a cooking appliance a cooking parameter which results in a cooking state corresponding to a cooking state of the cooking product in the selected one of the virtual images (Fig 3, sliding the target degree of browning 76 along the visual scale 74 presents a plurality of virtual images with differing levels of the browning, where the target degree of browning is considered a cooking parameter); the cooking parameter associated with the selected one of the virtual images is acquired automatically by the cooking appliance on selection of the virtual image (Fig 4, target degree of browning 76, real-time degree of browning 80, 0032); further comprising 
With respect to the limitations of claim 29, Abdoo teaches a cooking appliance (title) configured to perform a method as set forth in claim 16, said cooking appliance comprising: a cooking chamber (Fig 1, cooking chamber 14, 0012) for accommodating a cooking product (food item 30, 0012); a camera (camera 68, 0017) directed into the cooking chamber to capture an image of the cooking product; and a data processing facility (electronic system 50, controller 64, 0015-0017; computing device 70, 0017) to provide a virtual image of the cooking product to show a cooking state of the captured cooking product at a later cooking time (Fig 3, the display 62 can be configured to modify the real-time image 72 (FIG. 2) of the food item 30 and to generate a target image 78 indicating how the food item 30 may appear with the selected target degree of browning 76, 0031; where the target degree of browning represents the food item 30 at a later cooking time).
With respect to the limitations of claim 30, Abdoo teaches a cooking appliance system (title), comprising: a cooking appliance (Fig 1, oven 10, 0012) including a cooking chamber (cooking chamber 14, 0012) and a camera (camera 68, 0017) directed into the cooking chamber; and a data processing facility (electronic system 50, controller 64, 0015-0017; computing device 70, 0017) coupled to the cooking appliance (10) by way of a data network (0017, the computing device 70 can be located in a 
With respect to the limitations of claim 31, Abdoo teaches a cooking appliance system (title), comprising: a cooking appliance (Fig 1, oven 10, 0012); a camera (camera 68, 0017) for capturing a cooking product (food item 30, 0012) to be cooked by the cooking appliance; and a data processing facility (electronic system 50, controller 64, 0015-0017; computing device 70, 0017), the cooking appliance is designed to transmit images captured by the camera to the data processing facility (0017), and the data processing facility is designed to provide a virtual image of the cooking product (Fig 2, display 62, real-time image 72, 0018), showing a cooking state of the captured cooking product at a later cooking time (Fig 3, the display 62 can be configured to modify the real-time image 72 (FIG. 2) of the food item 30 and to generate a target image 78 indicating how the food item 30 may appear with the selected target degree of 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19, 20, 23, 24 and 25 are rejected under 35 U.S.C. 103 as being obvious over Abdoo (US 2019/0128531) as applied to claim 16, further in view of Bhogal (US 2016/0327279).
With respect to the limitations of claims 19 and 20, Abdoo teaches the cooking mode includes bottom heat, top heat (Fig 1, upper and lower heating element 36, 38, 0013), grill mode (36, 38), and hot air (convection fan 42, 0013).  Abdoo discloses the claimed invention except for the cooking parameter is at least one cooking parameter selected from the group consisting of remaining cooking time, cooking temperature, 
With respect to the limitations of claims 23 and 24, Abdoo discloses the action is initiated, when a degree of browning in the image captured by the camera corresponds to a degree of browning in the selected one of the virtual images within the predetermined similarity range (Fig 4, target degree of browning 76, real-time degree of browning 80, 0032).  Abdoo in view of Bhogal discloses the claimed invention except for further comprising: providing a plurality of virtual images for selection; capturing further images by the camera after selecting a virtual image of the plurality of virtual images; and initiating an action when an image of the further images captured by the camera corresponds to the selected one of the virtual images within a predefined similarity range.  However, it would have been obvious for one having ordinary skill in the art 
With respect to the limitations of claim 25, Abdoo in view of Bhogal discloses further comprising calculating the virtual image from the image captured by the camera (Bhogal, 0063, a virtual 3D model can be constructed from the images recorded by the first and second cameras).

Claims 22, 26 and 28 are rejected under 35 U.S.C. 103 as being obvious over Abdoo (US 2019/0128531) as applied to claim 16, further in view of Matarazzi (US 2015/0285513).
With respect to the limitations of claims 22 and 26, Abdoo discloses the claimed invention except for further comprising identifying the cooking product shown in the captured image by using the captured image; further comprising determining the virtual image from a reference image stored in a database.  However, Matarazzi discloses further comprising identifying the cooking product shown in the captured image by using the captured image (0013, identify the typology of the food in the cavity and a typical reference composition thereof); further comprising determining the virtual image from a 
With respect to the limitations of claim 28, Abdoo in view of Matarazzi discloses the image captured by the camera and the virtual image show the cooking product from a different viewing angle (Matarazzi, 0013, three-dimensional scanning system, three-dimensional model)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745. The examiner can normally be reached Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        3/24/2022